Title: To Thomas Jefferson from Robert Smith, 29 June 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir,
                     Balt. June 29. 1805
                  
                  The Enclosed I received this moment. It is an Extract from the Coffee House Book of this place. It would thence seem that the Store Ship the Huntress has been recaptured by the English.
                  Respectfully
                  
                     Rt Smith 
                     
                  
                     
                  
                Enclosure
                                    
                     
                        
                        
                        District of St. Louis
                     
                     
                     
                     Extract frm. the Coffee House Book. June 29th.
                     Arrived the Schooner Baltimore 12 Days fm. Bermudas, The Cambrian & Driver have sent into Bermuda’s the Spanish privateer Schooner Maria. Antonio Lobo Master, She had captured the Charles Carter Tomkins, of Norfolk from Wilmington N.C. bound to Falmouth & the Ship Huntress of Boston from the City of Washington bound to Gibraltar loaded as the Captain Says for account of the government of the U.S. they were Recaptured in sight of the Westend of Bermuda by the British Letter of Marque’s on the 9th Inst & supposed to have been ordered to Europe
                     
                        
                        
                           
                     
                  
                  
               